Apareciendo que si bien se está tramitando en este caso en cobro de dinero, resuelto en rebeldía de los de-mandados, una exposición del caso en la corte inferior, tal exposición es improcedente de acnerdo con la jurisprudencia establecida por esta corte entre otros en el caso de López v. Sucesión López Martínez, 19 D.P.R. 1131, y que ban trans-currido más de 30 días desde que se interpuso dicha apela-ción sin que se haya presentado la transcripción de autos en este tribunal, se desestima el recurso.